DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 4 is rejected because it is not clear what “amine-type” means. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).
 	Claim 8 is rejected because there is no antecedent support in claim 1 for “the metal atom content”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim places no further material limitations on the lubricating oil composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Kamata (US 20140194332) (appears on the PTO-1449).
Kamata teaches a lubricating oil composition comprising (A) a mixture of a hydrocarbon as a low-viscosity constituent, (B) a polyalkylene (PAG) as a high-viscosity constituent, and (C) a compound as a control constituent (see abstract).  The lubricating oil composition has applications as lubricating oil of various kinds of machinery, such as hydraulic apparatuses and compressors (see para 0037).  
 	The low-viscosity constituent may be a mineral oil (see para 0016).  The control constituent may be a polyol ester (see para 0026).  The mineral oil is present in the composition in an amount from 30-80 %.  The PAG is present in the oil composition in an amount from 3-35% and the ester is present in the composition in an amount from 1-30% (all by weight) (see para 0029).  
 	Kamata teaches that the composition may contain additives, such as antioxidants and antiwear agents (see para 0057).  Example sample 2-13 contains all of the claimed oils (see Table 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 20140194332).
Kamata has been discussed above.  Kamata does not specifically teach the claimed content ratios (formula).  However, the skilled artisan having Kamata before him/her would recognize that the ratio of the oils may be optimized to obtain the best results. 
 	With respect to claim 8, it would be reasonable to expect that Kamata meets the metal atom content since he teaches the same base oils.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 20140194332) in view of Tolfa (US 6,127,324).
 	Tolfa teaches a lubricant for compressors containing a base oil mixture, antioxidants and antiwear additives (see abstract; col.5, lines 36-42).  The antioxidant may be an aromatic amine (see col. 6, lines 4-26). The antiwear agent may be tricresyl phosphate or triphenyl phosphorothionate (see col. 5, lines 42-46).  The additives are present in the lubricating oil in amounts from 0.001% to about 10% (see col. 5, line 66 through col. 6, lines 1-3).
 	It would have been obvious to one of ordinary skill in the art to include the antioxidant and the antiwear agent in the lubricating oil composition because Kamata especially desires these additives and these additives would improve the performance characteristics and properties of the lubricating oil.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16632695/20210213